J-A13004-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: TRUSTS UNDER WILL OF              :    IN THE SUPERIOR COURT OF
 ROBERT L. MONTGOMERY, JR.                :         PENNSYLVANIA
 DECEASED FOR THE BENEFIT OF              :
 H.BEATTY CHADWICK (TRUST NO. 6)          :
 AND MARITAL TRUST UNDER WILL             :
 OF ROBERT L. MONTGOMERY, JR.,            :
 DECEASED, FOR THE BENEFIT OF             :
 ELIZABETH B. MONTGOMERY AS               :
 APPOINTED BY THE WILL OF                 :    No. 3007 EDA 2019
 ELIZABETH B. MONTGOMERY,                 :
 DECEASED FOR THE BENEFIT OF H.           :
 BEATTY CHADWICK (TRUST NO. 7)            :
                                          :
                                          :
 APPEAL OF: H. BEATTY CHADWICK            :

             Appeal from the Order Entered September 30, 2019
    In the Court of Common Pleas of Montgomery County Orphans’ Court
                     Division at No(s): No. 1977-X0448


BEFORE: BENDER, P.J.E., LAZARUS, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                           Filed: August 13, 2020

      H. Beatty Chadwick (Appellant) appeals pro se from the orphans’ court’s

adjudication of the 2018 accounts of two trusts created under the will of

Robert L. Montgomery, Jr., (Decedent), and the will of Elizabeth B.

Montgomery, the deceased wife of Decedent.            Pursuant to the court’s

adjudication, Appellant’s objections were dismissed and the payment of

attorney’s fees to PNC Bank, N.A. (Trustee/Appellee) was approved.           We

affirm.

      As noted in a prior decision by this Court, responding to an earlier appeal

filed by Appellant, this matter has a “long, torturous, and infamous” history.
J-A13004-20



See In re Trusts Under the Will of Montgomery, 161 A.3d 392 (Pa. Super.

2017) (unpublished memorandum).           The terms of the trusts provided that

Appellant was to be the lifetime beneficiary of the trusts and that after

Appellant’s death, the principal of each trust was to be distributed to various

charities.     Specifically, with regard to the amount of the payment due

Appellant, he was to receive a percentage of the lesser of the net income of

the trust or a stated percentage of the fair market value of the principal of the

trust.

         The present appeal arises from the filing of the fifth accounting of trust

#6 and the third accounting of trust #7.            As part of the petitions for

adjudication of the accounts, Appellee requested the payment of attorney’s

fees in the amount of $447,635.40 to cover the costs incurred by it, which

were expended to defend itself against Appellant’s claims, both past and

present.     Following the filing of these petitions, Appellant filed objections

alleging Appellee breached its fiduciary duties relating to the investment of

the trusts’ assets and asserting that its request for attorney’s fees should be

denied.

         A hearing was held on February 26, 2019, at which the court heard

testimony and received evidence. On September 30, 2019, the court issued

its adjudications, dismissing Appellant’s objections and approving the

payment of the attorney’s fees. The orphans’ court also denied Appellant’s

motion for reconsideration. Thereafter, Appellant filed a timely appeal.




                                        -2-
J-A13004-20



     We begin by setting forth our standard of review.

     Our standard of review of the findings of an Orphans’ Court is
     deferential.

           When reviewing a decree entered by the Orphans’
           Court, this Court must determine whether the record
           is free from legal error and the court’s factual findings
           are supported by the evidence. Because the Orphans’
           Court sits as the fact-finder, it determines the
           credibility of the witnesses and, on review, we will not
           reverse its credibility determinations absent an abuse
           of that discretion.

           However, we are not constrained to give the same
           deference to any resulting legal conclusions.

     In re Estate of Harrison, 745 A.2d 676, 678-79 (Pa. Super.
     2000), appeal denied, 563 Pa. 646, 758 A.2d 1200 (2000)
     (internal citations and quotation marks omitted). “The Orphans’
     Court decision will not be reversed unless there has been an abuse
     of discretion or a fundamental error in applying the correct
     principles of law.” In re Estate of Luongo, 823 A.2d 942, 951
     (Pa. Super. 2003), appeal denied, 577 Pa. 722, 847 A.2d 1287
     (2003).

In re Fiedler, 132 A.3d 1010, 1018 (Pa. Super. 2016) (quoting In re Estate

of Whitley, 50 A.3d 203, 206-07 (Pa. Super. 2012)).

     Appellant raises the following two issues for our review:

     1. Where the trustee of trusts with a beneficiary entitled only to
        receive trust income invests for total return principally by
        capital appreciation and the trusts achieve substantial capital
        appreciation, did the court below err in dismissing objections
        to [a]ccounts that the trustee violated fiduciary duties by
        refusing to exercise its statutory power to adjust the total
        return of the trusts to produce income which will accomplish
        the purposes of the trusts as set forth in the terms thereof?

     2. Whether the court below abused its discretion in allowing a
        trustee to collect from trusts additional counsel fees and


                                     -3-
J-A13004-20


         expenses of $477,635.40 for an [a]ccounting proceeding where
         $516,733.78 already had been allowed for such purposes,
         1,874 hours were billed by counsel to represent the trustee in
         such proceeding where the evidentiary hearing was less than
         one day, and total fees and expenses allowed were 88% of the
         combined assets of the trusts?

Appellant’s brief at 37.

      We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough 17-page opinion of the Honorable Lois E.

Murphy of the Court of Common Pleas of Montgomery County, dated

September 30, 2019.        We conclude that Judge Murphy’s opinion properly

disposes of the issues and accompanying arguments presented by Appellant.

Accordingly, we adopt her opinion as our own and affirm the order dismissing

Appellant’s objections.

      Order affirmed.

      Judge Dubow joins this memorandum.

      Judge Lazarus files a concurring statement in which President Judge

Emeritus Bender and Judge Dubow join.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/13/20




                                     -4-